UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7611


WILLIAM CHAPPELL,

                Plaintiff - Appellant,

          v.

DR. WILLIAM REESE, Northern Neck Regional Jail's in-house
physician, sued individually in his official capacity; KEITH
JOHNSON, Mental Health Counselor at NNRJ, sued individually
in his official capacity; CAROLYN NEALE, RN was the Head
Nurse/Nursing Supervisor at NNRJ, sued individually in her
official capacity; JANE DOE, Daytime shift nurse at NNRJ, sued
individually in her official capacity,

                Defendants – Appellees,

          and

NORTHERN NECK REGIONAL JAIL,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:16-cv-00113-LMB-IDD)


Submitted:   March 14, 2017                 Decided:   March 17, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
William Chappell, Appellant Pro Se. Alexander Francuzenko, Philip
Corliss Krone, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     William Chappell appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.          We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.         Chappell v. Reese,

No. 1:16-cv-00113-LMB-IDD (E.D. Va. Nov. 4, 2016).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3